DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Basavarajappa et al., US Pub. 2013/0102163 [hereinafter: Basavarajappa], alone.

Regarding claim 1, Basavarajappa discloses a fuel lid actuator ([0038]), comprising: 
a motor 9 (Fig. 2); 
a gear member ([0079]; Fig. 2 illustrates a spindle 8 driven by the motor 9 that corresponds to a gear member) that rotates within a predetermined angular range associated with the operation of the motor ([0079]: the gear member is directly driven by the motor corresponding to rotating within a predetermined angular range associated with the operation of the motor); 
a moving member 5 (Fig. 1) that comprises a shaft-shaped rod part 5 (Fig. 1)and is disposed so as to be able to advance and retreat in an axial direction associated with the rotation of the gear member ([0112]; [0119]);
 
    PNG
    media_image1.png
    687
    659
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    597
    643
    media_image2.png
    Greyscale

a housing member which comprises a first and second housing members 3a, 3b (Fig. 1) that house the motor, the gear member and the moving member (Fig. 2), the housing member having a cylindrical rod support part for supporting the rod part (Figs. 2 and 4, annotated above illustrates two rod support parts of the housing member that form a cylindrical rod support part together), the cylindrical rod support part having first and second rod support parts protruding in the axial direction of the moving member (Figs. 2 and 4 (annotated above) illustrate the first and second rod support parts protrude in the axial direction of the moving member), the first and second rod support parts being formed semi-cylindrical (Figs. 2 and 4 illustrate the rod support parts are formed semi-cylindrical);
a member 7 (Fig. 1) that comprises a first portion fixed to the first and second rod support parts by being fitted surrounding the first and second rod support parts ([0114]; comparing Figs. 1 and 2 shows the sealing sleeve 7 is fitted around the housing members 3a, 3b including portion forming the first and second rod support parts),  
wherein the rod part 5 (Fig. 1) protrudes from the housing member (Fig. 1) and engages with a fuel lid ([0038]), 
wherein the rod support part is formed into a tubular shape (Figs. 2 and 4: the rod support parts in the housing members 3a, 3b form a tubular shape to accommodate the cylindrical rod 5) and comprises the first rod support part installed in the first housing member (Fig. 4, annotated above) and the second rod support part installed in the second housing member (Fig. 2, annotated above).

Although Basavarajappa discloses a sealing sleeve 7 (Fig. 1), Basavarajappa is silent to it being cylindrical. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the sealing sleeve (7, Fig. 1) to be cylindrical. See also MPEP 2144.04(IV)(B); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (holding that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).	


    PNG
    media_image3.png
    748
    970
    media_image3.png
    Greyscale

Basavarajappa teaches the cylindrical member (sealing sleeve 107 in Fig. 10 corresponds to sealing sleeve 7 in Fig. 1) comprises a first cylindrical portion fixed to the first and second rod support parts by being fitted surrounding the first and second rod support parts (Fig. 10 (annotated above) illustrates a first cylindrical portion is fixed to the rod support parts by being fitted surrounding at least a portion of the rod support parts), and a second cylindrical portion comprising an insertion hole (Fig. 10, annotated above, illustrates the second cylindrical portion includes an insertion hole for the rod) comprising an inner peripheral surface facing an outer peripheral surface of the rod part (Fig. 10, annotated above). 
Basavarajappa further teaches a seal member 126 (Fig. 10) for sealing a gap between the second cylindrical portion of the cylindrical member and the rod part ([0130]: the sealing ring 126 is around the locking bar 104 in a dust- and moisture-tight manner; Fig. 10 depicts the sealing ring 126 in the gap between the second cylindrical portion of the sealing sleeve 107 and the locking bar 104 to prevent dust and moisture from entering the housing), 3wherein a housing portion for housing the seal member is provided on the second cylindrical portion of the cylindrical member (Fig. 10, annotated above, illustrates a housing portion for the seal member is provided on the second cylindrical portion of the sealing sleeve 107).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical member comprising a first cylindrical portion fitted around first and second rod support parts which are formed semi-cylindrical disclosed by Basavarajappa, as modified, to further comprise a second cylindrical portion comprising an insertion hole comprising an inner peripheral surface facing an outer peripheral surface of the rod part, and a seal member for sealing a gap between the second cylindrical portion of the cylindrical member and the rod part, wherein a housing portion for housing the seal member on the second cylindrical portion as taught by Basavarajappa in order to create a tight connection between the housing members, rod part, and the cylindrical member and prevent water and dust from entering the actuator housing ([0042]; [0130]).  


    PNG
    media_image4.png
    740
    994
    media_image4.png
    Greyscale


Regarding claim 3, Basavarajappa, as modified, discloses the insertion hole of the second cylindrical portion comprises a small diameter portion and a large diameter portion that have different inner diameters from each other (Fig. 10, annotated above), and the housing portion [for housing the seal member] comprises: a space surrounded by end faces of the first and second rod support parts, an inner peripheral surface of the large diameter portion of the second cylindrical portion, a level difference surface between the large diameter portion and the small diameter portion, and the outer peripheral surface of the rod part (Fig. 10, annotated above).



Response to Arguments
Applicant's arguments filed 21 November 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the references fail to show a first cylindrical portion fixed to the first and second rod support parts by being fitted surrounding the first and second rod support parts, Basavarajappa shows the first cylindrical portion is fixed to the first and second rod support parts by being fitted surrounding the first and second rod support parts. Applicant contends Basavarajappa teaches the sealing sleeve is attached to the housing members, not fitted surrounding the housing members. However, the first cylindrical portion in the present application is also attached to the first and second rod parts while being fitted surrounding the rod support parts; a locking claw on each rod support part engages a locking hole in the first cylindrical portion, which attaches the first cylindrical portion to the first and second rod parts.
Basavarajappa teaches, as shown above, the sealing sleeve 7/107 engages a lip of the housing when it is fitted surrounding the first and second rod support parts, which holds the first cylindrical portion fixed to the first and second rod support parts. Figures 1-2, 4 and 10 of Basavarajappa illustrates the sealing sleeve surrounds the rod support parts which protrude from the body of the housing ([0130]: the sealing ring 126 within the sealing sleeve 107 provides a tight connection between the bar 104 and the housing 103, so the sealing sleeve 107 surrounds the housing forming the rod support parts (Fig. 10)). Thus, the first cylindrical portion of Basavarajappa is fixed to the first and second rod support parts by being fitted surrounding the first and second rod support parts.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the seal member is fitted surrounding the first and second support parts) are not recited in the rejected claim(s).  Although In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Presently, the claims do not require the seal member to be fitted surrounding the first and second rod support parts. Claim 1 recites “a seal member for sealing a gap between the second cylindrical portion of the cylindrical member and the rod part” and “wherein a housing portion for housing the seal member is provided on the second cylindrical portion of the cylindrical member;” claim 3 recites “a space surrounded by end faces of the first and second rod support parts.” As shown above, Basavarajappa teaches the seal member seals a gap between the second cylindrical portion and the rod part, a housing portion for housing the seal member is provided on the second cylindrical portion, and the seal member is in a housing portion formed by a space surrounded by the end faces of the first and second rod support parts. 
It is additionally noted that on page 5 of the remarks Applicant refers to paragraphs [0054] and [0052] of the specification, however the specification includes 48 paragraphs. The examiner assumes Applicant intended to refer to paragraphs [0045] and [0044], respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakanishi et al., US Pub. 2016/0290017, related to a lid lock device with first and second housing members and a seal member for sealing a gap between a cylindrical member and the rod part.
Kikuta et al., US 4903535, related to an actuator housing with first and second housing members that include first and second rod support parts to guide the rod part, and a cylindrical member fitted surrounding the first and second rod support parts.
Yamagata et al., US 9746058, related to an actuator for a vehicle comprising a two part housing for a moving member that includes a cylindrical member and a seal member to seal a gap between the cylindrical member and the rod. 
Lee et al., US 9862265, related to a lid device with first and second housing members that include semi-cylindrical first and second rod support parts, a cylindrical portion surrounding the first and second rod support parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675